                                                                                                                                    C


                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           Email: kdove@swlaw.com
                                                       6          hcheong@swlaw.com
                                                       7   Attorneys for Plaintiff and Counter Defendant
                                                           Wells Fargo Bank, N.A.
                                                       8
                                                                                       UNITED STATES DISTRICT COURT
                                                       9
                                                                                              DISTRICT OF NEVADA
                                                      10

                                                      11   WELLS FARGO BANK, N.A., a national
                                                           banking association;                            Case No. 2:15-cv-01846-RCJ-VCF
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                Plaintiff,
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           vs.                                             NOTICE OF DISASSOCIATION OF
                         LAW OFFICES

                          702.784.5200




                                                      14                                                   COUNSEL
                               L.L.P.




                                                           SFR INVESTMENTS POOL 1, LLC, a
                                                      15   Nevada limited-liability company;
                                                           SOUTHERN HIGHLANDS COMMUNITY
                                                      16   ASSOCIATION, a Nevada non-profit
                                                           corporation; ALESSI & KOENIG, LLC, a
                                                      17   Nevada limited-liability company;
                                                      18                        Defendants.
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                       1           NOTICE IS HEREBY GIVEN to the Court and parties that Jeffrey Willis, Esq. and
                                                       2   Wayne O. Klomp, Esq. are no longer associated with this matter, and should be removed from the
                                                       3   list of counsel of record in this case.
                                                       4

                                                       5   Dated: October 14, 2019                       SNELL & WILMER L.L.P.
                                                       6

                                                       7                                             By: /s/ Holly E. Cheong
                                                                                                         Kelly H. Dove (Nevada Bar No. 10569)
                                                       8                                                 Holly E. Cheong, Esq. (NV Bar No. 11936)
                                                                                                         3883 Howard Hughes Parkway, Suite 1100
                                                       9                                                 Las Vegas, NV 89169
                                                      10                                                 Attorneys for Plaintiff and Counter Defendant
                                                                                                         Wells Fargo Bank, N.A.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17
                                                                                           10-18-2019
                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                      -2-
                                                       1                                      CERTIFICATE OF SERVICE
                                                       2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                       3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be

                                                       4   served a true and correct copy of the foregoing NOTICE OF DISASSOCIATION OF

                                                       5   COUNSEL by the method indicated:

                                                       6                          U.S. Mail

                                                       7                          Hand Delivery

                                                       8            X             Electronic Filing

                                                       9
                                                           Diana Cline Ebron, Esq.                           Kurt R. Bonds, Esq.
                                                      10   Jacqueline A. Gilbert, Esq.                       David J. Rothenberg, Esq.
                                                           Karen L. Hanks, Esq.                              Alverson Taylor Mortensen & Sander
                                                      11   Kim Gilbert Ebron                                 6605 Grand Montecito Pkwy., Suite 200
                                                           7625 Dean Martin Drive, Suite 110                 Las Vegas, NV 89149
                                                      12   Las Vegas, NV 89139                               drothenberg@alversontaylor.com
             3883 Howard Hughes Parkway, Suite 1100




                                                           diana@kgelegal.com                                Attorneys for Southern Highlands Community
Snell & Wilmer




                                                      13   jackie@kgelegal.com                               Association
                    Las Vegas, Nevada 89169




                                                           karen@kgelegal.com
                         LAW OFFICES

                          702.784.5200




                                                      14   Attorneys for SFR Investments Pool 1, LLC
                               L.L.P.




                                                      15   Alessi & Koenig, LLC
                                                           9500 West Flamingo Road, Suite 205
                                                      16   Las Vegas, NV 89147
                                                           (via U.S. Mail)
                                                      17

                                                      18

                                                      19            DATED: October 14, 2019

                                                      20
                                                                                                         /s/ Maricris Williams
                                                      21                                                An employee of SNELL & WILMER L.L.P.
                                                           4849-8504-8233
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
